PER CURIAM:
The court has received petition from Edward L. Jones, an inmate of the Montana State Prison, appearing pro se, wherein he seeks a writ of error coram nobis.
Since petitions for this writ should be filed in the trial court, where the record is;
It is ordered that the petition be forwarded to the Clerk of the District Court at Great Falls, Montana, to be by such Clerk referred to the district judge who presided in such proceeding, for such attention as appears appropriate in the premises.